DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saussele et al. USPGPUB 2015/0333512 (hereinafter “Saussele”).

As to claim 1, Saussele teaches a system (abstract “A DC building electrical system” and paragraph 0010) comprising: a data store (A data acquisition system may be installed to collect electricity usage data for system components [i.e.datastore],
para.0075); and at least one computing device in communication with the data store, the at least one computing device configured to at least (a power distribution system includes a DC power server configured to support a DC microgrid for distributing DC power to DC loads of a building [power distribution system with a server is interpreted as comprising a computing device]. Fig.11 shows that the power server 1104 is in communication with energy management gateway [energy management gateway(EMG) is the data acquisition device i.e. datastore ,para.0086] through microgrid 1108 [thus computing device in communication with datasore],para.0133,Fig.11): forecast a quantity of renewable power from a plurality of renewable energy generation sources (the energy management gateway 1148 predicts the future amount of generated power generated by local energy source PV array1128 [PVarrayisrenewablesolarenergy,para.0052,0061]based on a time of day or weather forecast information [i.e. forecasting amount of renewable power from renewable energy source], para.0149; plurality of renewable energy generation sources including PV solar array, wind or hydro systems, para.0134); forecast an energy demand for at least one building (the energy management gateway1148 is configured to predict the future power demand levels [i.e. forecast energy demand], para.0142; managing building power demands, para.0006; energy storage form an aging peak power demands of a building, para.0015,0016); determine pricing for energy on a grid (determining a price of power from the electrical grid1132, para.0141; determining the cost of the AC power from the grid816, para.0127); and schedule a quantity of energy to import to the grid or export from the grid based at least in part on the forecasted quantity of renewable power, the forecasted energy demand, and the real-time pricing for energy on the grid (the energy management gateway1148 manages the amount of power drawn from or exported to the electrical grid1132. Particularly, the energy management gateway1148 is configured to control an amount of power being drawn from or exported to the electrical grid 1132 based on the power demand level of the DC loads [i.e. forecasted energy demand] and based on an amount of power being generated by the local energy source1128 [i.e. forecasted renewable power quantity. Local energy source is the renewable energy source, para.0134}, para.0144; the energy management gateway (EMG) determines times at which to export PV and stored power to the building, para.0052; the DC power server1104 is also configured to export power to the electrical grid 1132 by converting DC power drawn from the DC bus 1124, para.0134; a price of power from the electrical grid 1132, an amount of power being generated by the local energy source 1128, and states of charge of each of the energy storage devices 1136,1338,1144,para.0141; the DCpowercontrolsystemmaycontrolhowmuchpowerisprovidedbythesolardevice802[i.e.exportofenergy]basedonthecost[i.e.pricing]oftheACpowerfromthegrid[i.e.exporting energy based on pricing of energy from the grid], para.0127; utility company provide time-of- day utility rates [i.e. Real-time energy pricing] for the DC microgrid to use power from the energy storage,para.0015).

As to claim 2 and 12, Saussele teaches wherein the at least one computing device is configured to at least determine at least one weather forecast for at least one local area corresponding to at least one of the plurality of renewable energy generation sources, wherein the forecasted quantity of renewable power is based at least in part on the at least one weather forecast (the energy management gateway 14148 predicts the future amount of generated power by the local energy source 1128 [i.e. renewable energy source] based on a time of day or weather fore cast information [i.e. forecasted renewable power based on weather forecast], para.0149; predicting the future amount of DC power generated by the photo-voltaic array [PV array is renewable energy generation source, para.0052,0061] based on weather forecast information, claim16; EMG manages weather effects [i.e. EMG determining weather forecast] and building lighting and ventilation levels,para.0053).

As to claim 3 and 13,  Saussele teaches wherein the at least one computing device is configured to at least determine at least one weather forecast for at least one local area corresponding to the at least one building, wherein the forecasted energy demand is based at least in part on the at least one weather forecast (EMG manages weather effects [i.e. EMG determining weather forecast] and building lighting and  ventilation levels, para.0053; the energy management gateway(EMG) predicts future power demand levels, para.0143; The energy storage devices are charged with excess solar power to prepare for night fall and the corresponding loss of solar power [i.e. forecasted energy demand based on weather such as night or day}, para.0150; The DC fan's speed can be varied to match the amount of PV power available on a weather-influenced basis to further level the building load profile [energy demand for building being weather in fluenced], para.0092).

As to claim 4 and 15,  Saussele teaches further comprising a battery management service, a grid management service, a building energy usage service, and (Fig.8 shows a DC communication bus 804 connecting a battery energy storage device 810 [i.e. battery management], AC Grid 816, controller 814, building loads including lights, thermal device and fan 818,820,822 [i.e. building energy usage service], a solar device 802 [i.e. power generation service}, para.0118,0119,Fig.8).

As to claim 5 and 15, Saussele teaches wherein the at least one computing device is further configured to at least: obtain a state of charge for a battery energy storage system (The charging and discharging may be based on a current state of charge (SOC) of the energy storage device [i.e. battery energy storage system] and a predetermined target SOC of the energy storage device, para.0122); and obtain a state of health for the battery energy storage system based at least in part on a chemical composition of an a node, a cathode, and an electrolyte (the energy management gateway1148 performs state of health assessments of the energy storage devices [i.e. battery energy storage system]. The energy management gateway 1148 evaluates a state of health of some or all of the subset of energy storage devices, para.0151; chemical energy relating to a battery,para.0116; lead-acid batteries with minimal degradation at45%to75%of the capacity and lithium-ion batteries with minimal degradation at 80%to85% of total  capacity, para.0147), wherein the quantity of energy scheduled to import to the grid or export from the grid is further based at least in part on the state of charge and the state of health (charging of the energy storage device may take place only if and/or whenever the current SOC or voltage level of the battery is 

As to claim 6, Saussele teaches wherein the at least one building comprises a plurality of buildings and the battery energy storage system comprises a plurality of battery energy storages, each of the plurality of battery energy storages being at a different one of the plurality of buildings (including clusters of buildings [i.e.plurality of buildings], para.0072; including plurality of energy storage devices, para.0138; The Direct Current (DC) Microgrid Building Energy Management Platform (DCMG-BEMP) is suitable for different facility types [i.e. different building types], para.0047; different types of energy storage devices, para.0148; DC building system employing an energy storage device [i.e. each building employs a storage system. Thus different energy storage 

As to claim 7 and 17, Saussele teaches wherein the at least one computing device is further configured to at least optimize a scheduling of charging and discharging for the battery energy storage system based at least in part on the forecasted quantity of renewable power, the forecasted energy demand, and the real-time pricing for energy on the grid (the energy management gateway controls the charging and discharging of the energy storage devices1136,1338,1144 based predicted future power demand levels [i.e. scheduling charging and discharging for battery energy storage system based on forecasted energy demand], para.0142; the energy management gateway1148 is configured to charge and discharge the energy storage devices1136,1338, and1144 based on a predicted future amount of generated power by local energy source PV array [i.e. charging and is charging energy storage system based on forecasted amount of renewable power], para.0149; An energy storage device may be directly connected to the DC bus, or may have intermediate DC/DC converters to optimize voltages and currents for charging/discharging, para.0010).

As to claim 14, Saussele teaches wherein the pricing for energy on the grid comprises a dynamic real-time pricing (determining a price of power from the electrical grid 1132, para. 0141; the DC power control system may control how much power is provided by the solar device 802 based on the cost [i.e. pricing) of the AC power from 

As to claim 20,  Saussele teaches further comprising: determining, via the at least one computing device, current and future operations of a building heating, a building ventilation, and a building air- conditioning system (controlling building HVAC system [i.e. building heating, ventilation and air conditioning]. The fan circulates air so the heated/air-conditioned air is uniformly distributed, para 0049; EMG managing building lighting and ventilation levels para 0053; the energy management gateway 1148 is configured to generate an operational schedule for the switching devices 1140. Schedule refers to a plurality of future time periods at which the switching devices 1140 are to be operated to change between the charge mode, the discharge mode, and the disconnected mode [ ie. Current and future operations based on schedule], para 0140); determining, via the at least one computing device, current and future operations of controllable building lighting system (EMG manages building lighting, para.0053; An evaluation of floor-level lighting may be done using a handheld light intensity meter, para.0079, controlling lighting level corresponding to a building, para.0124; the energy management gateway 1148 is configured to generate an operational schedule for the switching devices 1140. Schedule refers to a plurality of future time periods at which the switching devices 1140 are to be operated to change between the charge mode, the discharge mode, and the disconnected mode [i.e. current and future operations based on a schedule], para. 0140); and determining, via the at least one computing device, current and future operations of controllable plug loads in buildings (the DC microgrid .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saussele et al. USPGPUB 2015/0333512 (hereinafter “Saussele”) in view of Pavlovski et al. USPGPUB 2016/0305678 (hereinafter “Pavlovski”).


As to claim 8 and 18, Saussele teaches all the limitations of the base claims as outlined above.
Saussele teaches forecasting energy demand for building (the energy management gateway 1148 is configured to predict the future power demand levels [ie. Forecast energy demand] para 0142; managing building power demands, parag 0006; energy storage for managing peak power demands of a building para 0015, 0016) but Saussele does not explicitly teach to at least predict an occupancy of the at least one building, wherein the forecasted energy demand for the at least one building is based at least in part on the occupancy of the at least one building.
However, Pavlovski teaches at least predict an occupancy of the at least one building; wherein the forecasted energy demand for the at least one building is based at least in part on the occupancy of the at least one building (forecasting power demand for building, para 0129, building energy management system managing building energy consumption based on building occupancy, para 0054; the building response model predicts the energy performance based on building occupancy, para 0067).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teaching of Pavlovski for determining energy demand based on building occupancy in the invention of Saussele.
The motivation would have been for controlling building energy consumption in meeting comfort requirements of the building occupants through thermal and cooling energy (para 0006-0008 Pavlovski) 


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saussele et al. USPGPUB 2015/0333512 (hereinafter “Saussele”) in view of Ghosh et al. USPGPUB 20140025351(hereinafter “Ghosh”)


As to claim 9, Saussele teaches forecasting energy demand (the energy management gateway 1148 is configured to predict the future power demand levels [ie. forecast energy demand], para 0142) but does not teaches wherein the energy demand is forecasted using sample average approximation stochastic programming.
GHOSH teaches solving economic dispatch problem under renewable-generation uncertainty(Abstract) and teaches energy forecast using sample average approximation stochastic programming (forecast scenario modeling uncertainty in renewable energy output, para.0014; The approach to solving the stochastic formulation is via a sample-average approximation(SAA), where the uncertainty [i.e. uncertainty in energy forecast] is captured using a finite number of scenarios,para.0037).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of GHOSH for forecasting using sample average approximation stochastic programming in the invention of Saussele. The motivation would have been for considering AC power balance equations in solving renewable energy supply demand by using sample average approximation stochastic formulation (para.0010,0035).

s 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saussele et al. USPGPUB 2015/0333512 (hereinafter “Saussele”) in view of He et al USPGPUB 2008/0072182 (hereinafter “He”).
 As to claim 10 and 19 Saussele teaches forecasting energy demand (the energy management gateway1148 is configured to predict the future power demand levels [i.e. forecast energy demand], para.0142) but lacks the teaching wherein the energy demand is forecasted based at least in part on a reduced order thermal resistance and capacitance network model. He teaches model order reduction techniques optimizing thermal and power integrity (Abstract) and teaches using reduced other thermal resistance and capacitance model (thermal analysis based on thermal resistance model, para.0217; the heat flow can be modeled by a current passing through a pair of thermal resistance and capacitance [i.e. thermal resistance and capacitance model] driven by the current source, modeling the power dissipation, para.0222). The motivation would have been for determining energy required by taking in to account thermal power by modeling heat sources and power dissipation (para.0225,0222,He).

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Nesler et al. USPGPUB 2010/0324962 teaches building manager includes a communications interface configured to receive information from a smart energy grid. The building manager further includes an integrated control layer configured to receive inputs from and to provide outputs to a plurality of building subsystems. The integrated control layer includes a plurality of control algorithm modules configured to process the inputs and to determine the outputs. The building manager further includes a fault detection and diagnostics layer configured to use statistical analysis on the inputs received from the integrated control layer to detect and diagnose faults.
Drees USPGPUB 2011/0178977 teaches controller for a building management system is configured to analyze faults in the building management system. The controller detects a fault in the building management system by evaluating data of building management system using a system of rules. The controller determines a conditional probability for each of a plurality of possible fault causes given the detected fault. The controller determines the most likely fault cause by comparing the determined probabilities and electronically reports the most likely fault cause.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119